DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 4/26/2021.  These drawings are accepted.

Claim Objections
Claim 1 is objected to because of the following informalities:  “a locked and unlocked position” in line 5 should be corrected as --[[a]] locked and unlocked positions--.  Appropriate correction is required.

Claim Interpretation
Claim 1 recites “a work surface having sides” in the body of the claim. Claim further recites that the clamping head assembly and said end stop assembly are adapted to be positioned against the sides. Upon review of the instant specification and drawings, “a work surface having sides” is interpreted as an intended use which it is only required for the straight edge clamp is capable of performing. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said second jaw" and “said clamped position” in line 10.  There is insufficient antecedent basis for this limitation in the claim. Also, the scope of the claim is indefinite because it is not clear how a “second” jaw is defined as claim 1 does not recite a “first” jaw. For examination purposes, “said second jaw” and “said clamped position” are interpreted as --[[said second]]a jaw-- and [[said]]a clamped position-- respectively. 
Claim 1 recites “an end stop assembly” in line 2 and “said stop assembly” in lines 4 and 9. The scope of the claim is indefinite because it is not clear whether “said stop assembly” refers to “an end stop assembly” or if they are separate and distinct from each other. For examination purposes, “said stop assembly” in lines 3-4, 4 and 9 are interpreted as --said end stop assembly--. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,987,782 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of ‘892 recites claimed limitations of claim 1 of the instant application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Blacker (5,348,276).
Regarding claim 1, Blacker (‘276) discloses a straight edge clamp (fig1) comprising: an elongated body 1 (col.2 lines26-27), a clamping head assembly 3 (col.2 lines28-29) and an end stop assembly 2 (col.2 lines35-36); said elongated body 1 has opposed edges (two open end edges; fig2), a top (a flat planar surface opposite to an element 11; fig2) and a bottom (a planar surface with an element 11; fig2), and a channel (fig2, col.2 line28, “an elongated hollow channel”) formed in said bottom (fig2), said channel having a longitudinal axis (an elongate axis along the length of said channel); said end stop assembly 2 is movable within said channel (col.2 lines35-39); said end stop assembly 2 includes a rotatable locking member 6 (col.2 line43) that rotates between locked (fig4) and unlocked (fig3) positions, said locking member 6 having an axis of rotation (an axis along an element 7, col.2 lines43-46) that is generally perpendicular to said longitudinal axis (figs2-4), said locking member 6 being rotatable about said axis of rotation between said locked (fig4) and unlocked (fig3) positions; 
whereby said bottom of said elongated body 1 is adapted to be positioned against a work surface having sides and said clamping head assembly 2 and said end stop assembly 3 are adapted to be positioned against the sides (As aforementioned, “a work surface having sides” is interpreted as an intended use and it is only required for the clamping head assembly 2 and said end stop assembly 3 to be capable of performing the intended use. In this case, the clamping head assembly 2 and said end stop assembly 3 are meant to clamp a workpiece, i.e. a work surface having sides, therebetween. Therefore, said clamping head assembly 2 and said end stop assembly 3 are capable of being positioned against the sides), and a jaw 23 (col.2 lines52-53) is moved to a clamped position (col.2 lines50-53).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seahee Hong whose telephone number is (571)270-5778. The examiner can normally be reached M-Th 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES-BOSQUES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAHEE HONG/Primary Examiner, Art Unit 3723